Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated July 28, 2022.
Claims 32-45 and 47-52 are pending.

Allowable Subject Matter
Claims 32-45 and 47-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the first orientation data and second orientation data where the controller  uses that data to generate a virtual model in a coordinate system of the endoscope and the patient and where the projector is adapted to project that model onto the patient to show the position of the endoscope body relative to the patient.  Sun, for example, provides for a see-through style projection onto the patient, but the system does not include the first and second orientation data as claimed.  Instead, Sun uses numerous cameras to gather data and then uses algorithms to combine those images into an image to be projected on the patient.  While the result is similar, the means for achieving the image is different.  References on the record show that it is known to form virtual models of inserted tools, in particular endoscopes, but these references do not involve using a coordinate system involving the tool and the patient to provide a projection onto the patient.  For at least these reasons, the claims overcome the prior art.
The Examiner notes that the 112a rejection is removed based on the amendments removing the processing from the projector and placing it within the controller.  This is in line with the disclosure and a general understanding as to how the invention works.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795